Citation Nr: 1443586	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  09-15 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1. Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a back disorder. 

2. Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a bilateral shoulder disorder. 

3. Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a bilateral knee disorder. 

4. Entitlement to service connection for a neck disorder. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1958.

This matter is on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware. 

The Veteran testified before a Veterans Law Judge in December 2009.  A transcript of the hearing is of record. 


FINDINGS OF FACT

According to the evidence of record, the Veteran died on February [redacted], 2014.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the evidence of record indicates that the Veteran died during the pendency of the appeal.  The Board confirmed this indication in the records with the Social Security Administration.   

As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).


ORDER

The appeal is dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


